Title: To James Madison from Constant Taber and Others, 5 November 1812 (Abstract)
From: Taber, Constant
To: Madison, James


5 November 1812, Newport. Recommend Asher Robbins to fill the place of the late David Leonard Barnes in the office of district judge. Refer JM to the previous recommendations of Robbins to fill the vacancy occasioned by the death of Judge Cushing on the U.S. Supreme Court. Declare Robbins to be a Republican “in this State, of the first grade, both as to principle, and as to talents.” Describe Robbins as a lawyer “equal to any in the State … peculiarly qualified for the Judicial seat, by the coolness and prudence, and moderation which accompany his legal knowledge.” Express the belief that Robbins’s appointment would be “far more agreeable to the people of this State, generally, to the opposite parties, Republican and Federal, than the appointment of any other person.” Mention that as Rhode Island “has always been divided into North and South, these districts have always insisted and agreed on an equality in Offices.” “At the commencement of our present National Government, the Officers of the United States, were too, almost equally distributed, but for some time past, Sir, and at the present moment, it is too true, that the County, or rather the bitterly Federal Town of Providence has had, and now has all the general Offices of the United States, in the State of Rhode Island. The County of Newport, where Mr. Robbins is an Inhabitant—The County of Newport, which first revolutionized the State from Federal to Republican principles, the County of Newport, which has been always zealous, and always energetick has not one—The Counties of Washington, of Bristol and of Kent have not one—Providence has all.” Ask, were a man in Newport equal or superior in all respects to a man in Providence, whether “the man in Newport ought not to be considered, and especially considered on the ground of an equal distribution of the Offices of the United States.” Point out that it would be advantageous to have the officers of the district court residing in Newport, since most foreign vessels and prize vessels arrive there, even in severe winters.
